This case differs from State ex rel. Kansas City v. Trimble et al., No. 29012, ante page 360, in that the latter case is a certiorari proceeding and this case is a prohibition proceeding. This case (No. 29017) was argued and briefed with the certiorari case (No. 29012) decided at the present term of this court. While the proceedings are different, the facts and questions in this case were submitted for determination in the certiorari case, and for reasons given in that case our provisional rule herein is discharged and the proceeding dismissed. All concur, exceptWalker, J., who concurs in the result.